Case 8:20-mc-00110-JSM-SPF Document 1-2 Filed 12/28/20 Page 1 of 2 PagelD 18

Exhibit B
Case 8:20-mc-00110-JSM-SPF Document 1-2 Filed 12/28/20 Page 2 of 2 PagelD 19
Case.3:19-cv-05711-EMC Document 73 Filed 12/15/20 Page 1of1

i

 

AMENDED VERIFIED RETURN OF SERVICE.

State of California. | County of Northem 7 an District Court
Case Number. 3: 19-CV-05711-EMG Court Date: 9/25/2020 5: 00 pm

Plaintiff:
Abante Rooter and Plumbing, Inc., ét al. |

Vs. .
Defendant:
- Total Merchant t Services, LLC:

For: :

‘Taylor T. Smith :
Woodrow & Péluso LLe

* 3900 East Mexico Avenue .
Suite 300 — ,
‘Denver, co 80210

Received by JONATHAN MCRAE o on the 8th’ day ‘of Septernber, i2020 at 10: 30 am to be gerved on Poundteam Incorporated
Clo. William E. Coniey, 306 Fox: Loop, Davenport,. FL 33837. | jo

\, JONATHAN MCRAE, being duly sworn, depose and say that ¢ gn the 10th day of September, 2020 at 5:14 pm, I:

served a CORPORATION by delivering a true copy of the Subpoena to Produce Documents, Information, or Objects or
‘to Permit Inspection of. Premises In-A Civil Action: and Addendum A to Subpoena to Produce Documents to
Poundteam with. the date and hour of service éndorsed theréo by me, to: William E ‘Conley as Registered Agent who
‘stated: they were authorized ta accept service for Peundteam- Incorporated-C/o William E. Coniey, at the address of: 306
Fox. Loop, Davenport, FL 33837, and informed said | person ‘of the contents therein, pursuant to F.S. 48. 087.

Description of Person Served: Age: ‘57, Sex: M, Race/Skin Color: White, Height: 57", Weight: 210, Hair: White, Glasses: YY.
Under penalty of perjury, J declare that | have read the foregoing Affi idavit/Return of Service and that the facts stated in it are
true. Also | certify that lam over the’ ‘age of 18, have no interest in the above action, and lama Certified Process Server, in

good standing, inthe judicial circuit in-which the process was attempted or served. Furthermore, | have personal knowledge
to this Affi davit/Return of Seivice. ‘No notary required Pursuant e F.S.. 92, 525(2). ° .

State of FLORIDA, County of POLK. .

  
 
   
  

 
    
 

: oe scribed and Sw
Pee Fe presen
De e day of.

1 fo. before me. by means of [x]

rT oni enotatization-or' the.
of een the. affiant -

PS/#CA531- 10TH JUDICIAL CIR.

  

  
 
  

‘Larjce Randall, Inc.

‘1041 South Federal Hwy
tlywood, FL 33020 :
| 54) 944-3900

    

: a Our Job Serial Number: LRA-2020008654
at “BECKY &/GASTON | ce oo "Ref 5654 (7230)

“Setg® commission # 66 959788 a oe

SRSEEOS © ExpvesMay31, 2024 7

va fs aati outa Se (Copyright @ 1582-2020 Database Services, | ine. - Process Server's Toolbox V8.4

whan

Pe ~ A
